DETAILED ACTION
This communication is in response to the application filed on 01/02/2020. 
Application No: 16/524,696. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 07/29/2021.

Reasons for allowance
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 2 distinguish features are underlined and summarized below:
 A method of generating high definition map, comprising:
receiving, from one or more sensors mounted on a vehicle, sensor data describing an environment around the vehicle captured by the one or more sensors; 
determining based on the received sensor data, a plurality of sensor orientation datasets;

constructing one or more image representations from the plurality of sensor
orientation datasets, each image representation comprising a plurality of pixels, wherein each pixel stores sensor orientation data;
 compressing each of the one or more image representations to generate compressed codes representing the plurality of sensor orientation datasets; and 
 transmitting the compressed codes for generation of a high definition map, the high definition map comprising a plurality of geographical regions, wherein the high definition map is sent to an autonomous vehicle for navigation.

The representative claim 12 distinguish features are underlined and summarized below:
 	A non-transitory computer readable storage medium comprising computer instructions that, when executed by a processor, cause the processor to perform steps comprising:
receiving, from one or more sensors mounted on a vehicle, sensor data describing an environment around the vehicle captured by the one or more sensors;
 determining based on the received sensor data, a plurality of sensor orientation datasets;
constructing one or more image representations from the plurality of sensor orientation datasets, each image representation comprising a plurality of pixels, wherein each pixel stores sensor orientation data; 
compressing each of the one or more image representations to generate compressed codes representing the plurality of sensor orientation datasets; and 
transmitting the compressed codes for generation of a high definition map, the high definition map comprising a plurality of geographical regions, wherein the high definition map is sent to an autonomous vehicle for navigation.

The representative claim 22 distinguish features are underlined and summarized below:
 A computer-system comprising: a processor; and a non-transitory computer readable storage medium comprising computer instructions that, when executed by a processor, cause the processor to perform steps comprising:

receiving, from one or more sensors mounted on a vehicle, sensor data describing an environment around the vehicle captured by the one or more sensors;
determining based on the received sensor data, a plurality of sensor orientation datasets;
constructing one or more image representations from the plurality of sensor orientation datasets, each image representation comprising a plurality of pixels, wherein each pixel stores sensor orientation data; 
compressing each of the one or more image representations to generate compressed codes representing the plurality of sensor orientation datasets; and
transmitting the compressed codes for generation of a high definition map, the high definition map comprising a plurality of geographical regions, wherein the high definition map is sent to an autonomous vehicle for navigation.

 
Applicant's independent claim 2 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 12 and 22 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References
 
The closest combined references of Levinson, Kmiecik and Zavoli discloses following:
Levinson (US 20170248963 A1) discloses that a method may include accessing subsets of multiple types of sensor data, aligning subsets of sensor data relative to a global coordinate system based on the multiple types of sensor data to form aligned sensor data, and generating datasets of three-dimensional map data. The method further includes detecting a change in data relative to at least two datasets of the three-dimensional map data and applying the change in data to form updated three-dimensional map data. The change in data may be representative of a state change of an environment at which the sensor data is sensed. The state change of the environment may be related to the presence or absences of an object located therein.
Kmiecik (US 20100091017 A1) discloses a method for generating an orthorectified tile. In at least one embodiment, the method includes retrieving source images obtained by way of a terrestrial based camera; retrieving position data associated with the source images; retrieving orientation data associated with the source images; and converting source image by means of corresponding position data and orientation data to obtain the orthorectified tile. Orthorectified tiles are used to generate an orthorectified mosaic. As such, images recorded by terrestrial based camera may be used to generate a map of a road surface with corresponding road signs. 

Zavoli (US 20090228204 A1) teaches a system and method for map matching with sensor detected objects. A direct sensor and object matching technique can be used to disambiguate objects that the driver passes. The technique also makes it possible for the navigation system to refine (i.e. improve the accuracy of) its position estimate. In some embodiments, a camera in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle. Map and object information can then be retrieved from a map database, and superimposed on those images for viewing by the driver, including accurately defining the orientation or the platform so that the alignment of the map data and the image data is accurate. Once alignment is achieved, the image can be further enhanced with information retrieved from the database about any in-image objects. Objects may be displayed accurately on a map display as icons that help the driver as he/she navigates the roads. 

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
constructing one or more image representations from the plurality of sensor
orientation datasets, each image representation comprising a plurality of pixels, wherein each pixel stores sensor orientation data;
 compressing each of the one or more image representations to generate compressed codes representing the plurality of sensor orientation datasets; and 
 transmitting the compressed codes for generation of a high definition map, the high definition map comprising a plurality of geographical regions, wherein the high definition map is sent to an autonomous vehicle for navigation.

Levinson discloses that a method may include accessing subsets of multiple types of sensor data, aligning subsets of sensor data relative to a global coordinate system based on the multiple types of sensor data to form aligned sensor data. However, Levinson failed to disclose one or more limitations including, 
constructing one or more image representations from the plurality of sensor
orientation datasets, each image representation comprising a plurality of pixels, wherein each pixel stores sensor orientation data;
 compressing each of the one or more image representations to generate compressed codes representing the plurality of sensor orientation datasets; and 
 transmitting the compressed codes for generation of a high definition map, the high definition map comprising a plurality of geographical regions, wherein the high definition map is sent to an autonomous vehicle for navigation.

Kmiecik and Zavoli alone or in combination failed to cure the deficiency of Levinson.

Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for efficiently encoding sensor data captured by an autonomous vehicle and building a high definition map using the encoded sensor data. When building a high definition map, entities, such as road signs and road lines, are constructed such that when encoded and compressed, the high definition map consumes less storage space. The positions of entities are expressed in relation to a reference centerline in the high definition map. Therefore, each position of an entity can be expressed in fewer numerical digits in comparison to conventional methods. Further, encoding and compressing sensor data (e.g., LiDAR) sensor data using the methods described hereafter achieves significantly improved compression ratios while minimizing the rate of error when generating the HD map.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645